UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-6616



JOHN GRIMES WELLS,

                                             Petitioner - Appellant,

          versus


W. K. JONES,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-96-1003-5-H)


Submitted:     September 25, 1997          Decided:   October 8, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Grimes Wells, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny the motion for a
certificate of appealability and dismiss the appeal on the reason-

ing of the district court. Wells v. Jones, No. CA-96-1003-5-H
(E.D.N.C. Apr. 25, 1997). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the deci-
sional process. The motions for appointment of counsel, to proceed

in forma pauperis, and for an injunction are denied.




                                                        DISMISSED




                                2